DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites the limitation “a first electrode that vertically extends into the water collecting portion and a second electrode that extends from an upper end of the first electrode through a slot in the bottom of the upper bed to be exposed to a bottom surface of the lower bed.” This limitation does not have a written description support in the specification or in the drawings. Paragraph [0385] of the Specification describes the positioning of the first and second electrodes and describes the orientation differently than that of which is claimed. The drawings in which the electrodes are present also do not reflect this claimed structure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the plurality of recesses is disposed at a position facing each other with respect to the water collecting portion.” Again, it is unclear how a plurality of recessed areas on a common plane can be “facing” each other.
Claim 15 recites the limitation “a first electrode that vertically extends into the water collecting portion and a second electrode that extends from an upper end of the first electrode through a slot in the bottom of the upper bed to be exposed to a bottom surface of the lower bed.” The upper bed is disposed above the lower bed as claimed in previous claims. The first electrode extends into the water collecting portion which is on the bottom of the lower bed (i.e below the upper bed). It is unclear how a second electrode could extend from the upper end of that first electrode, through a slot in the bottom of upper bed and somehow be exposed to the bottom surface of the lower bed. The bottom surface of the lower bed is in the opposite direction that which the second electrode is extending in, so it’s unclear how the second electrode would be exposed to this surface.
Claim 15 also recites “the second electrode is disposed at a position higher than a maximum water level of the water collecting portion.” It again is unclear what the maximum water level (a physical or intended position) is. For examination purposes, it will be interpreted as the top of the water collection recess.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US 20180359946 A1) in view of Hickerson (US 4219967 A) and Buss (US 6357179 B1).
Regarding claim 1, Rossi discloses an apparatus for cultivating plants, the apparatus comprising: 
a cabinet 2 forming a cultivating space 3 in which plants are cultivated; 
a door 40 coupled to the cabinet to open and close the cultivating space; 
at least one bed 10 that is disposed in the cultivating space of the cabinet and that includes an upper bed 10 and a lower bed 5 on which the upper bed is separably seated; 
at least one light assembly 61 that radiates light onto the at least one bed; and 
a seed package 9 that is separably seated on the upper bed and that includes a port to receive seeds of plants [0054], wherein the upper bed 10 includes: 2Serial No. 16/445,590Docket No. HI-1506 Reply to Office Action of 
at least one package seat 11 recessed downward to accommodate the seed package 9; and 
wherein the lower bed 5 includes: 
at least one recess recessed downward (bottom surface of 5) and corresponding in shape with the at least one package seat to accommodate the at least one package seat (rectangular shape such as package seat 11); and
a water collecting portion [0064] to store water supplied to the seed package 9.
Rossi does not teach: the upper bed comprising: at least one seat opening formed on a bottom of the at least one package seat; the lower bed comprising: a water collecting portion further recessed than the at least one recess at a portion corresponding to the at least one seat opening to store water supplied to the seed package, wherein the seed package includes a port protrusion that extends from a bottom of the port to the water collecting portion through the at least one seat opening in a state in which the seed package is seated on the at least one package seat, and wherein a water inlet opened at the port protrusion introduces water stored in the water collecting portion.
	Hickerson teaches a flower pot watering apparatus 10 wherein an upper bed 17 comprises: at least one seat opening 20 formed on a bottom of the at least one package seat 18; and wherein a lower bed 12 comprises: a water collecting portion 13 further recessed than the at least one recess 21 at a portion corresponding to the at least one seat opening 20 to store water supplied to the pad 16; and wherein the pad 16 extends through the at least one seat opening 20 in a state in which the seed package is seated on the at least one package seat 18.
It would have been obvious to one of ordinary skill in the art before the effectively filing date to modify the apparatus of Rossi by shaping the upper and lower beds as taught by Hickerson in order to better retain the seed packages and allow for the proper amount of contact with the water collecting portion.
Buss teaches an apparatus for cultivating plants comprising a seed package 1 which includes a port protrusion 80 that extends from a bottom of the port 60 to the water collecting portion 28b, and wherein a water inlet 96, 97 opened at the port protrusion introduces water stored in the water collecting portion 28b.
It would have been obvious to one of ordinary skill in the art before the effectively filing date to modify the apparatus of Rossi the port protrusions and inlets as taught by Buss in order to effectively wick up an appropriate amount of water to the desired location of the see package.
Regarding claim 3, Rossi as modified above teaches the invention as claimed as detailed above with respect to claim 1. Hickerson teaches wherein a first portion of the at least one package seat 18 is positioned at the at least one recess 21 and a second portion of the at least one package seat is positioned at the water collecting portion 13, and the at least one seat opening 20 is formed at the second portion.
Regarding claim 4, Rossi as modified above teaches the invention as claimed as detailed above with respect to claim 1. Hickerson teaches the at least one seat opening 20 is formed at an overlapped position with the water collecting portion 13.
Regarding claim 5, Rossi as modified above teaches the invention as claimed as detailed above with respect to claim 1. Buss teaches wherein the port protrusion 80 extends to the bottom of the water collecting portion 28b. However, it would have been an obvious matter of design choice to extend the protrusion all the way to the bottom of the water collecting portion in order to ensure that the packages have access to water, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 7, Rossi as modified above teaches the invention as claimed as detailed above with respect to claim 5. Rossi teaches a plurality of beds 10 and each of these beds comprise a plurality of recesses, with a plurality of seed packages seated in the recesses, and combined with Hickerson and Russ comprise a plurality of seat openings and port protrusions, and wherein the port protrusions of the plurality of seed packages are inserted into the water collecting portion through the plurality of seat openings, respectively. As it would have been obvious to one having ordinary skill in the art before the effective filing date to provide a plurality of each of these structures on each of the levels of Rossi in order to maximize plant production in the space, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).	
Regarding claim 8, Rossi as modified above teaches the invention as claimed as detailed above with respect to claim 7. Hickerson teaches the plurality of recesses 21 is disposed to surround the water collecting portion 13.
Regarding claim 9, Rossi as modified above teaches the invention as claimed as detailed above with respect to claim 7. As taught, the plurality of recesses 21 can be said to face each other (as they are side by side) with respect to the water collecting portion.
Regarding claim 19, Rossi as modified above teaches the invention as claimed as detailed above with respect to claim 1. Rossi also teaches a plurality of introduction/withdrawal guides 12, 13 disposed in the cabinet 2 to slide the at least one bed in and out of the cabinet, wherein the lower bed 5 is connected with one of the plurality of introduction/withdrawal guides [0073-0074].
Regarding claim 20, Rossi as modified above teaches the invention as claimed as detailed above with respect to claim 19. Rossi also teaches that the at least one bed comprises a plurality of beds 10 vertically spaced and arranged in the cabinet 2, and wherein the at least one light assembly 61 comprises a plurality of light assemblies 61 disposed above each of the plurality of beds 10, respectively. Note that as all components are assembled together, they are considered on and combined with each other.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US 20180359946 A1) in view of Hickerson (US 4219967 A) and Buss (US 6357179 B1) as applied to claim 1 above, and further in view of Lin (US 20140069009 A1).
Regarding claim 10, Rossi as modified above teaches the invention as claimed as detailed above with respect to claim 1. Rossi also teaches a water supply assembly 51 that supplies water to the at least one bed disposed in the cabinet [0084]. 
Rossi does not teach wherein the lower bed further includes: 
a water supply portion that protrudes at a rear end of the lower bed to be supplied with water from the water supply assembly; and 
a water guide connected between the water supply portion and the water collecting portion to guide water to the water collecting portion.
Lin teaches a hydroponic apparatus wherein the lower bed 10 includes:
a water supply portion 25 that protrudes at a rear end of the lower bed Fig 3; and 
a water guide 222 connected between the water supply portion 25 and the water collecting portion 22 to guide water to the water collecting portion 22.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Rossi with the water supply portion and guide as taught by Lin in order to effectively guide water supplied from the water supply assembly to flow to the desired locations on the beds.
Regarding claim 11, Rossi as modified above teaches the invention as claimed as detailed above with respect to claim 10. When combined with Lin, the water guide 222 of Lin would be recessed at a bottom of the at least one recess (bottom of 5) of Rossi. 
Regarding claim 12, Rossi as modified above teaches the invention as claimed as detailed above with respect to claim 11. Lin teaches the wherein the water guide 222 flows water toward the water collecting portion 22 from the water supply portion 25 by way of gravity [0025], implying that there is some kind of incline downward to cause this gravity flow. However, it would have been an obvious matter of design choice to make the different portions of the water guide inclined of whatever form or shape was desired or expedient in order to ensure the water flows in the desired direction. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. /n re Dailey et al., 149 USPQ 47.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US 20180359946 A1) in view of Hickerson (US 4219967 A) and Buss (US 6357179 B1) as applied to claim 1 above, and further in view of Sawyer (US 3199250 A).
Regarding claim 6, Rossi as modified above teaches the invention as claimed as detailed above with respect to claim 5. Rossi as modified above also teaches the water inlet is open at the port protrusion, but do not teach that a sheet that absorbs water in the water collecting portion is disposed at the water inlet. 
Sawyer teaches an apparatus for cultivating plants that comprises a water inlet 68, a water 11 collecting portion 10, and a sheet 71, 72 that absorbs water in the water collecting portion disposed at the water inlet. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Rossi with a sheet to absorb and wick water at the inlet as taught by Sawyer in order to ensure that sufficient water is introduced to the seed blocks/packages.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US 20180359946 A1) in view of Hickerson (US 4219967 A) and Buss (US 6357179 B1) as applied to claim 1 above, and further in view of Millar (US 20180359971 A1).
Regarding claim 13, Rossi as modified above teaches the invention as claimed as detailed above with respect to claim 1. Rossi does not teach a water sensor installed at the lower bed to sense an amount of water stored in the water collecting portion.
	Millar teaches an apparatus for cultivating plants, the apparatus comprising a water sensor 428 installed at the plant cells 109 (lower bed) to sense an amount of water stored in the cells.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Rossi with a water sensor as taught by Sawyer in order to directly sense the water level in the bed, and ensure the plants have sufficient water.
Regarding claim 14, Rossi as modified above teaches the invention as claimed as detailed above with respect to claim 13. Millar also teaches that the water sensor includes a pair of electrodes 432, wherein the pair of electrodes is spaced apart from each other in the water collecting portion Fig 4c. 
Regarding claim 15, Rossi as modified above teaches the invention as claimed as detailed above with respect to claim 14. Millar wherein the pair of electrodes each includes a first electrode 432a that vertically extends into the water collecting portion 109 and a second electrode 432f that extends from an upper end of the first electrode 432a and wherein the second electrode is disposed at a position higher than a maximum water level of the water collecting portion [0058]. When combined, the second electrode 432f would extend through a slot in the bottom of the upper bed 11 to reach from there to a bottom surface of the lower bed 5.
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date to locate the second electrode at a position higher than a maximum water level of the water collecting portion in order to enable detection of water in more locations and prevent over-watering, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US 20180359946 A1) in view of Hickerson (US 4219967 A), Buss (US 6357179 B1), and Millar (US 20180359971 A1) as applied to claim 14 above, and further in view of Lobel (US 20100031564 A1).
Regarding claim 16, Rossi as modified above teaches the invention as claimed as detailed above with respect to claim 14. Rossi as modified by Millar does not explicitly teach a bed bracket disposed below the lower bed and fixedly mounted in the cabinet, wherein the bed bracket has a power terminal for contact with the second electrode.
	Lobel teaches an apparatus 20 for cultivating plants which comprises a bed bracket (region around 32) disposed below the lower bed 50 and fixedly mounted in the cabinet, wherein the bed bracket has a power terminal 32 for contact between the outer case and plant beds.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Rossi with a bracket and terminal as taught by Lobel in order to easily disconnect electronics when the beds are withdrawn. As modified, the connection would be a power terminal for the electrodes.
Regarding claim 17, Rossi as modified above teaches the invention as claimed as detailed above with respect to claim 16. Rossi also teaches an introduction/withdrawal guide 12, 13 that guides the at least one bed sliding in and out the cabinet. 
Lobel also teaches a bottom cover (region around/below 32) that supports the bed bracket and is fixed to the cabinet 20; and an introduction/withdrawal guide 21 that guides the at least one bed sliding in and out the cabinet, wherein when the at least one bed is drawn out, the pair of electrodes and the power terminal are separated (Fig 3, top row and 3rd row), and when the bed is drawn in, the pair of electrodes and the power terminal come in contact with each other [0032] (Fig 3, 2nd row and bottom row).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US 20180359946 A1) in view of Hickerson (US 4219967 A), Buss (US 6357179 B1), Millar (US 20180359971 A1), and Lobel (US 20100031564 A1) as applied to claim 17 above, and further in view of Treganza (US 6385899 B1).
Regarding claim 18, Rossi as modified above teaches the invention as claimed as detailed above with respect to claim 17. Rossi also teaches a water supply valve [0086] and a pump [0084] that operates to supply water to the water collecting portion. 
Rossi (and Loebl) do not teach that when the pair of electrodes and the power terminal are separated, one or more of tuning-off of the water supply valve and stopping of the water pump are performed. 
Treganza teaches an apparatus for cultivating plants which comprises a removable water collection device 158 and a valve 156 that turns off when the device is separated from the cabinet 150. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Rossi with a valve on the water channels as taught by Treganza in order to reduce or eliminate water loss when the beds are disconnected. As such, when the pair of electrodes and the power terminal are separated, tuning-off of the water supply valve is performed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
Applicant’s argument on Page 11 regarding Rossi is not found persuasive because the elements Applicant is arguing in Rossi are not commensurate with the scope of the claims. Nowhere in the claims does it recite that the entirety of the support tray cannot be filled with water, or that there cannot be an overhead irrigation means. As shown in the rejection above, the teaching of Rossi in view of Hickerson and Buss read on the present claim limitations of claims 1-20 as outlined. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sprung (US 4982527 A) and Blackburn (US 20180042191 A1). The listed references both relate to hydroponic tray assemblies with water supply systems which directly relate to the present claim invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642